Name: Commission Regulation (EEC) No 3261/91 of 8 November 1991 temporarily derogating from Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk as regards the territory of the former German Democratic Republic
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  political geography
 Date Published: nan

 9 . 11 . 91 Official Journal of the European Communities No L 308/23 COMMISSION REGULATION (EEC) No 3261/91 of 8 November 1991 temporarily derogating from Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed milk as regards the territory of the former German Democratic Republic Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 11 (3) thereof, Whereas Annex I to Commission Regulation (EEC) No 2921 /90 (3), as amended by Regulation (EEC) No 1768/91 (4), lays down composition requirements to be met by acid caseins in order to qualify for the aid provided for in that Regulation ; whereas, given the diffi ­ culties of adapting milk production in the former German Democratic Republic to the conditions of the Commu ­ nity market and in order to prevent the survival of the undertakings concerned from being jeopardized by the imposition of substantial financial penalities, a temporary deroagtion should be provided from the abovementioned requirements ; HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding point I of Annex I to Regulation (EEC) No 2921 /90, the maximum fat and free acid contents acid caseins manufactured in the territory of the former German Democratic Republic shall be 2,80 % and 0,70 % respectively for the period 15 October 1990 to 31 March 1991 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 13 . (2 OJ No L 150, 15. 6 . 1991 , p. 19 . (3) OJ No L 279, 11 . 10. 1990, p. 22. (4) OJ No L 158, 22. 6. 1991 , p. 49.